DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrase, “[p]rovided are […],” is a phrase in the alternative that is making the reader go into the Specification. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11-12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2014/0376634 A1) (hereinafter Guo) in view of Lee et al. (US 2013/0301720 A1) (hereinafter Lee).

Regarding claim 1, Guo discloses an image compression method [Paragraphs [0012]-[0015], Video compression performing intra/inter-picture prediction] comprising:
receiving pixel values of a target pixel group to be compressed in image data [Paragraphs [0047]-[0055] & [0071], Source device 12 receives video data from camera, comprising video frames that further comprise pixel samples within CU blocks, as target pixel groups]; 
generating a virtual reference map [Paragraphs [0181]-[0183], Performing Intra-prediction by generating a predictive block, as virtual reference map, with mapped predictive pixel values];
compressing the pixel values of the target pixel group based on the virtual reference map [Paragraphs [0047]-[0055] & [0182]-[0185], Compressing the pixel values of the video data from source device 12 by transforming the predictive block of pixel values, quantizing, and then entropy encoding them]; and
generating a bitstream based on a compression result and compression information based on the virtual reference map [Paragraphs [0182]-[0185], Compressed pixel values are entropy encoded into bitstream and encoded with syntax elements including flags, vector components, and other syntax elements, as compression information, all as a result of the generated predictive block as virtual reference map].
	However, Guo does not explicitly disclose receiving pixel values of a target pixel group to be compressed in image data and reference values of reference pixels to be used for compression of the target pixel group; and generating a virtual reference map by applying an offset value to each of the reference values.
	Lee teaches receiving pixel values of a target pixel group to be compressed in image data and reference values of reference pixels to be used for compression of the target pixel group [Paragraphs [0060]-[0062], Encoding apparatus 100 performs encoding on input pictures containing a current block, as pixel values of target pixel group, and pixel values of blocks encoded in advance around current block, as reference pixels]; and generating a virtual reference map by applying an offset value to each of the reference values [Paragraphs [0218]-[0227], Encoder/decoder may add an offset value to the pixel value of the first reference pixel to derive a final prediction pixel value, as represented by Equation 4, wherein p’[x,y] is final prediction pixel value for a prediction target pixel at an (x,y) position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Guo to integrate the predictive pixel generating method in Lee, to improve coding efficiency by performing a filtering process by adding an offset value in cases of large prediction error (Lee, Paragraph [0029]-[0033] & [0219]). 

Regarding claim 3, Guo and Lee disclose the image compression method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee teaches wherein the generating of the virtual reference map includes determining the offset value based on the reference values [Paragraphs [0222], Fig. 18, In this case, the offset value may be derived based on a second reference pixel (−1,4) adjacent to the prediction target pixel and a third reference pixel (−1,−1) adjacent to the left of the first reference pixel.]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Guo to integrate the predictive pixel generating method in Lee, to improve coding efficiency by performing a filtering process by adding an offset value in cases of large prediction error (Lee, Paragraph [0029]-[0033] & [0219]). 

Regarding claim 9, Guo and Lee disclose the image compression method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Guo discloses of further comprising:
generating reconstructed pixel values by decompressing the bitstream after the bitstream is generated; and generating a reconstructed image including reference pixels to be used for compression of a next target pixel group to be compressed after the target pixel group, based on the reconstructed pixel values [Paragraphs [0169]-[0176], Fig. 8, Video encoder, with inverse processing performed upon encoded video bitstream to reconstruct images, and storing reference pixels in region memory 364 for intra prediction of next current block].

Regarding claim 11, Guo discloses an image sensor module [Paragraphs [0048]-[0053], Fig. 1, Source device 12 and external camera, together, as image sensor module] comprising:
an image sensor configured to generate image data including a plurality of pixels [Paragraphs [0048]-[0053], Fig. 1, External camera as image sensor, wherein cameras contain image sensors containing photosensitive diodes as pixels];
an encoder configured to generate compressed data [Paragraphs [0048]-[0053], Fig. 1, Video encoder 20] by sequentially compressing the image data generated by the image sensor in units of pixel groups [Paragraphs [0056], Encoded video bitstream includes encoded video data containing blocks, as units of pixel groups] and configured to compress a target pixel group to be compressed according to at least one encoding method among a plurality of encoding methods [Paragraphs [0090], Encoder coding video in intra-picture, inter-picture, and intraBC prediction methods]; and
an interface configured to output the compressed data to an external image processing device [Paragraphs [0055]-[0056], Fig.1, The encoded video information may be output by output interface 22 as interface to destination device 14 as external image processing device],
wherein the encoder generates a virtual reference map [Paragraphs [0181]-[0183], Performing Intra-prediction by generating a predictive block, as virtual reference map, with mapped predictive pixel values] according to a first encoding method among the plurality of encoding methods [Paragraphs [0090], Encoder coding video in intra-picture methods] and compresses the target pixel group based on the virtual reference map [Paragraphs [0182]-[0185], Compressed pixel values are entropy encoded into bitstream and encoded with syntax elements including flags, vector components, and other syntax elements, as compression information, all as a result of the generated predictive block as virtual reference map].
However, Guo does not explicitly disclose the encoder configured to generate compressed data including a plurality of bitstreams; and generates a virtual reference map by applying an offset value to each of reference values of reference pixels arranged adjacent to a target pixel group.
Lee teaches of the encoder configured to generate compressed data including a plurality of bitstreams [Paragraphs [0065]-[0066], Entropy encoder outputting bit streams]; and generates a virtual reference map by applying an offset value to each of reference values of reference pixels arranged adjacent to a target pixel group [Paragraphs [0218]-[0227], Encoder/decoder may add an offset value to the pixel value of the first reference pixel to derive a final prediction pixel value, as represented by Equation 4, wherein p’[x,y] is final prediction pixel value for a prediction target pixel at an (x,y) position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module disclosed by Guo to integrate the predictive pixel generating method in Lee, to improve coding efficiency by performing a filtering process by adding an offset value in cases of large prediction error (Lee, Paragraph [0029]-[0033] & [0219]). 

Regarding claim 12, Guo and Lee disclose the image sensor module of claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee teaches wherein the encoder determines the offset value based on the reference values [Paragraphs [0222], Fig. 18, In this case, the offset value may be derived based on a second reference pixel (−1,4) adjacent to the prediction target pixel and a third reference pixel (−1,−1) adjacent to the left of the first reference pixel.]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module disclosed by Guo to integrate the predictive pixel generating method in Lee, to improve coding efficiency by performing a filtering process by adding an offset value in cases of large prediction error (Lee, Paragraph [0029]-[0033] & [0219]). 

Regarding claim 18, Guo discloses an image processing system [Paragraphs [0048]-[0053], Fig. 1, system 10 as image processing system] comprising:
an image sensor configured to generate image data by sensing a received optical signal [Paragraphs [0048]-[0053], Fig. 1, External camera as image sensor, generates images from optical readings];
an encoder [Paragraphs [0048]-[0053], Fig. 1, Video encoder 20] configured to generate a bitstream by sequentially compressing a plurality of pixel groups of the image data [Paragraphs [0056], Encoded video bitstream includes encoded video data containing blocks, as units of pixel groups]; and
a decoder configured to reconstruct the image data by decompressing the bitstream [Paragraphs [0057], Fig. 1, Destination device 14 including video decoder 30, decoding encoded video bitstream ],
wherein the encoder generates a virtual reference map [Paragraphs [0181]-[0183], Performing Intra-prediction by generating a predictive block, as virtual reference map, with mapped predictive pixel values] by applying an offset value to each of reference values of reference pixels arranged adjacent to a target pixel group to be compressed and compresses the target pixel group based on the virtual reference map [Paragraphs [0047]-[0055] & [0182]-[0185], Compressing the pixel values of the video data from source device 12 by transforming the predictive block of pixel values, quantizing, and then entropy encoding them].
However, Guo does not explicitly disclose a plurality of bitstreams; a decoder configured to reconstruct the image data by decompressing the plurality of bitstreams; and the encoder generates a virtual reference map by applying an offset value to each of reference values of reference pixels arranged adjacent to a target pixel group to be compressed.
Lee teaches of the encoder configured to generate a plurality of bitstreams [Paragraphs [0065]-[0066], Entropy encoder outputting bit streams]; a decoder configured to reconstruct the image data by decompressing the plurality of bitstreams [Paragraphs [0071], Image decoding apparatus receives bit streams]; and the encoder generates a virtual reference map by applying an offset value to each of reference values of reference pixels arranged adjacent to a target pixel group to be compressed [Paragraphs [0218]-[0227], Fig. 18, Encoder/decoder may add an offset value to the pixel value of the first reference pixel to derive a final prediction pixel value using intra prediction, as represented by Equation 4, wherein p’[x,y] is final prediction pixel value for a prediction target pixel at an (x,y) position]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guo to integrate the predictive pixel generating method in Lee, to improve coding efficiency by performing a filtering process by adding an offset value in cases of large prediction error (Lee, Paragraph [0029]-[0033] & [0219]). 

Allowable Subject Matter
Claims 2, 4-8, 10, 13-17 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4-8, 10, 13-17 & 19-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487